Exhibit 10.2

 



PRECISION THERAPEUTICS INC.



 

Subscription Agreement FOR COMMON STOCK

 

1.                   Subscription for Shares. The undersigned hereby irrevocably
subscribes for those shares of Common Stock of Precision Therapeutics Inc., a
Delaware corporation (the “Company”), set forth on the signature pages hereto
(the “Shares”). The undersigned acknowledges that this subscription is subject
to acceptance or rejection (in whole or in part) at the discretion of the
Company.



 

2.                   Acceptance. The Company will accept this subscription by
executing and delivering to the undersigned a countersigned copy of this
Agreement. Upon acceptance of the subscription set forth herein, the Company
will record the undersigned as an owner of the Shares subscribed in the
Company’s records required under the Delaware General Corporation Law.

 



3.                   Representations and Warranties of the Subscriber. The
undersigned, and the person executing this Agreement on behalf of the
undersigned (if the undersigned is an entity) (such person being referred to
herein as the “Signatory”), hereby represent(s) and warrant(s) to the Company as
follows:



 

(a)                The undersigned intends to receive and hold the Shares for
the undersigned’s own account. The undersigned has no contract, undertaking,
agreement or arrangement with any person or entity to sell or otherwise transfer
the Shares to any such person or entity or to have any such person or entity
sell the Shares on the undersigned’s behalf. The undersigned is an “Accredited
Investor” under the Securities Act of 1933 (as amended, the “Securities Act”).

 

(b)                The undersigned has obtained and read this Agreement and any
other documents specifically requested by the undersigned and has had an
opportunity to review the Company’s filings under the Securities Exchange Act of
1934, as amended (the “Disclosure Documents”).

 

(c)                The undersigned: (i) has, either alone or with the assistance
of a professional advisor, sufficient knowledge and experience in financial and
business matters that the undersigned believes himself/herself/itself capable of
evaluating the merits and risks of a prospective investment in the Shares and
the suitability of an investment in the Company in light of the undersigned’s
financial condition and investment needs, and legal, tax and accounting matters;
(ii) has not relied on the Company or any of its representatives for financial,
tax or legal advice, and (iii) is investing in the Company solely on the basis
of the information set forth in Disclosure Documents, irrespective of any other
information which the undersigned may have received from the Company or its
representatives.

 

(d)                The undersigned has been given access to full and complete
information regarding the Company and has utilized such access to the
undersigned’s satisfaction for the purpose of obtaining information in addition
to, or verifying information included in, the Disclosure Documents.
Particularly, the undersigned has been given reasonable opportunity to meet with
or contact Company representatives for the purpose of asking questions of, and
receiving answers from, such representatives concerning the terms and conditions
of the offering and to obtain any additional information, to the extent
reasonably available, necessary to verify the accuracy of information provided
in the Disclosure Documents.

 



1



 

 

(e)                The undersigned acknowledges that an investment in the Shares
involves a high degree of risk, including but not limited to the risk of losing
his, her or its entire investment in the Company.

 

(f)                 The undersigned acknowledges that no federal or state
agency, including the U.S. Securities and Exchange Commission (the “SEC”) or the
securities commission or authority of any state, has approved or disapproved the
Shares, passed upon or endorsed the merits of the offering of the Shares or the
accuracy or adequacy of the Disclosure Documents, or made any finding or
determination as to the fairness or fitness of the Shares for public sale.

 

(g)                The undersigned has relied upon the advice of the
undersigned’s legal counsel and accountants or other financial advisors with
respect to tax and other considerations relating to the purchase of Shares in
the offering. The undersigned is not relying upon the Company with respect to
the economic considerations involved to make an investment decision in the
Shares.

 

(h)                If the undersigned is an entity or unincorporated
association: (i) the undersigned has the requisite corporate or other power and
authority to enter into and to perform its obligations under this Agreement and
to consummate the transactions contemplated hereby in accordance with the terms
hereof; (ii) the execution, delivery and performance of this Agreement by the
undersigned and the consummation by it of the transactions contemplated hereby
have been duly authorized by the undersigned’s board of directors or other
governing body and no further consent or authorization of the undersigned, its
board of directors or its shareholders, members or other interest holders is
required; and (iii) the undersigned was not formed or organized for the purpose
of acquiring the Shares.

 

(i)                 The undersigned is not required to give any notice to, make
any filing, application or registration with, obtain any authorization, consent,
order or approval of or obtain any waiver from any person or entity in order to
execute and deliver this Agreement or to consummate the transactions
contemplated hereby, except for filings required by applicable state securities
laws and regulations.

 

(j)                 Neither the execution and delivery by the undersigned of
this Agreement, nor the consummation by the undersigned of the transactions
contemplated hereby, will (i) violate any law, rule, injunction, or judgment of
any governmental agency or court to which the undersigned is subject or any
provision of its charter, bylaws, trust agreement, or other governing documents
or (ii) conflict with, result in a breach of, or constitute a default under, any
agreement, contract, lease, license, instrument, or other arrangement to which
the undersigned is a party or by which the undersigned is bound or to which any
of its assets is subject.

 

(k)                The undersigned is a bona fide resident of (or, if an entity,
is organized or incorporated under the laws of, and is domiciled in), and
received the offer and decided to invest in the Shares, in the state or
jurisdiction set forth as the undersigned’s mailing address on the signature
page to this Agreement.

 

(l)                 The undersigned has no need for immediate liquidity with
respect to his, her or its investment and has sufficient income to meet the
undersigned’s current and anticipated obligations. The loss of the undersigned’s
entire investment in the Shares would not cause financial hardship to the
undersigned and would not adversely affect the undersigned’s current standard of
living. In addition, the overall commitment of the undersigned to investments
that are not readily marketable is not disproportionate to the undersigned’s net
worth and the undersigned’s investment in the Shares will not cause such overall
commitment to become excessive.

 



2



 

 

(m)              The undersigned is not aware of any occurrence, event or
circumstance upon the happening of which the undersigned intends to transfer or
sell the Shares and the undersigned does not have any present intention to
transfer or sell the Shares after a lapse of any particular period of time.

 

(n)                The undersigned has been informed that, in the view of the
SEC and certain state securities commissions, a purchase of the Shares with a
current intent to resell, by reason of any foreseeable specific contingency or
anticipated change in market values, any change in the condition of the Company
or the investment market as a whole, or in connection with a contemplated
liquidation or settlement of any loan obtained for the acquisition of the
Shares, would represent a purchase with an intent inconsistent with the
representations set forth above, and that the SEC and certain state securities
commissions might regard such sale or disposition as a deferred sale with regard
to which an exemption from registration is not available.

 

4.                   Restrictions on Transfer of Shares. With respect to the
registration status and transferability of the Shares, the undersigned
understands, acknowledges and agrees that:

 

(a)                Neither the offer nor the sale of the Shares to be issued in
connection with this subscription and the offering have been registered under
the Securities Act or under applicable state securities laws on the grounds that
they are being issued in a transaction (i) involving a limited group of
knowledgeable investors fully familiar with the proposed operations of the
Company, and (ii) not involving a public offering and that, consequently, such
transaction is exempt from registration under the Securities Act and applicable
state securities laws. The Company will rely on the undersigned’s
representations herein as a basis for exemptions from the Securities Act’s
registration requirements.

 

(b)                As a result of the offer and sale of the Shares in a
transaction exempt from the registration requirements of the Securities Act, the
Shares may not be sold, transferred or otherwise disposed of except pursuant to
an effective registration statement or appropriate exemption from registration
under applicable federal and state law and, as a result, the undersigned may be
required to hold the Shares for an indefinite period of time.

 

(c)                In light of the foregoing, all certificates representing the
Shares, if any, will bear legends substantially in the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES LAW OF ANY STATE. SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO THEIR DISTRIBUTION AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF ANY EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 AND
UNDER APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE UNDER APPLICABLE SECURITIES LAWS.

 

5.                   Indemnity. The undersigned agrees to indemnify and hold
harmless the Company, its affiliates and its stockholders from and against any
and all loss, liability, claim, damage and expense whatsoever (including but not
limited to any and all expenses whatsoever reasonably incurred in investigating,
preparing or defending against any litigation or any claim commenced or
threatened) arising out of or based upon any false or misleading representation
or warranty hereunder, misinformation, breach or failure by the undersigned
herein or hereunder or under any other document furnished or delivered by the
undersigned to any of the foregoing indemnified persons in connection with the
undersigned’s investment in the Company.

 

3



 



 

6.                   Status as Stockholder. In connection with the undersigned’s
subscription for Shares hereunder, the undersigned understands and agrees that
on the date that this Agreement is accepted by the Company and the related
subscription payment is received by the Company, the undersigned will become a
stockholder of the Company if he/she/it is not one already.

 

7.                   Entire Agreement; Governing Law; Dispute Resolution. This
Agreement constitutes the entire agreement among the parties with respect to the
Company. It supersedes any prior agreement or understanding among them, and it
may not be modified or amended in any manner other than as set forth herein.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the conflicts-of-law principles thereof.
The venue for any action hereunder shall be in the State of Minnesota, whether
or not such venue is or subsequently becomes inconvenient, and the parties
consent to the jurisdiction of the courts of the State of Minnesota, County of
Dakota, and the U.S. District Court, District of Minnesota. Accordingly, the
parties hereby submit to the process, jurisdiction and venue of any such courts.
Each party hereby waives, and agrees not to assert, any claim that it is not
personally subject to the jurisdiction of the foregoing courts in the State of
Minnesota or that any action or other proceeding brought in compliance with this
Section is brought in an inconvenient forum.

 

8.                   Legal Effect and Survival. The undersigned understands the
meaning and legal consequences of the indemnity provisions, representations,
warranties, agreements and covenants contained herein, and that such indemnity
provisions, representations, warranties, agreements and covenants shall survive
the Company’s acceptance of this Agreement, the admission of the undersigned as
a shareholder of the Company, and the undersigned’s purchase and sale of the
Shares.

 

9.                   Severability and Waiver. If any provision of this Agreement
or the application of such provision to any party or circumstances shall be held
invalid, the remainder of the Agreement, or the application of such provision to
such party or circumstances other than those to which it is held invalid, shall
not be affected thereby. No failure or delay by the Company or the undersigned
in exercising or enforcing any right or remedy under this Agreement will waive
any provision of the Agreement. Nor will any single or partial exercise by the
Company or the undersigned of any right or remedy under this Agreement preclude
either of them from otherwise or further exercising these rights or remedies, or
any other rights or remedies granted by any law or any related document.

 

10.               Additional Information. The undersigned shall from time to
time provide to the Company such information and documentation as the Company
reasonably may request in order to verify the information contained in this
Agreement and in the signature pages hereto.

 

11.               Counterparts and Delivery. The signature pages hereto may be
executed in counterparts, all of which shall together constitute one and the
same document, together with the text of this Agreement. Signature pages
delivered by facsimile or other means of electronic transmission shall have the
same binding force and effect as the delivery of original signatures.

 

* * * * *

 

 



4



 

 

SIGNATURE PAGES



 

Please indicate how you would like your Shares to be registered (check one):

 



X Individual Ownership (One signature required below) Trust or IRA         Joint
Tenants with Rights of Survivorship Corporation   (All tenants must sign below)
                Tenants in Common (All tenants must sign below) Limited
Partnership         Other (Please specify): ________________________ Limited
Liability Company           General Partnership

 



  Number of Shares: 78,125         Price per share: $ 0.64         Total
Subscription Amount: $50,000.00



 

I. Subscriber Information.

 



Subscriber’s Name: Carl Schwartz        



Social Security or Taxpayer Identification Number:

          Home Address (individuals):       (Street) (City/State/Zip Code)      
Jurisdiction of Organization (entities):                 Principal Place of
Business (entities): (Street) (City/State/Zip Code)       Telephone Number:
_________________________________ Facsimile Number:
_______________________________       Email Address: cschwartz@
skylinemedical.com         Contact Person (entities):           Date of
Formation (entities): _________________________________ Fiscal Year (entities):
_____________________________

 



 



 



Signature Page 1 of

Subscription Agreement



 

 





 



 

II. Signatures.

 

INDIVIDUAL SUBSCRIBERS

 



ENTITY SUBSCRIBERS _______________________________________
(Signature) ___________________________________
(Name of entity)     Carl Schwartz
(Printed name) ___________________________________
(Name of Signatory)     _______________________________________
(Signature, if joint investment) ___________________________________
(Title)     _______________________________________
(Printed name, if joint investment) ___________________________________
(Signature)     Dated: January ____, 2019 Dated _________________, _________

 

 

ACCEPTED:

 

Precision Therapeutics Inc.



 

By: _______________________________________

Name: Bob Myers

Its: Chief Financial Officer

 

 

Dated: January ____, 2019 (the “Effective Date”)

 

 

 



Signature Page 2 of

Subscription Agreement

 

 





 

